36 N.Y.2d 717 (1975)
City-Wide Knitwear Processing Co., Inc. et al., Plaintiffs,
v.
Safeco Insurance Company of America et al., Appellants, and ITM, Ltd., Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Argued February 10, 1975.
Decided March 19, 1975.
Gilbert Goldstein, Max J. Gwertzman and Lawrence Kovalsky for appellants.
Gershwin Kurlander for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice ALBERT H. BUSCHMANN at Special Term. Question certified answered in the affirmative.